                                                                    The Honorable Barbara J. Rothstein

 2

 3

 4

 5
 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHING TON

 9
     ASSUREDPARTNERS OF WASHINGTON,
10   LLC,
                                                          NO. 2:20-cv-00290 BJR
11                                         Plaintiff,
                                                          STIPULATED MOTION AND
12          v.                                            ORDER TO EXTEND THE
                                                          TEMPORARY RESTRAINING
13   MARK ACARREGUI and ALLIANT                           ORDER AND AMEND RELATED
     INSURANCE SERVICES, INC.,                            DEADLINES
14
                                       Defendants.
15

16
            Plaintiff AssuredPartners of Washington LLC (Assured), Defendant Mark Acarregui, and
17
     Defendant Alliant Insurance Services Inc. (Alliant), having come to certain agreements between
18
     them, jointly request that this Court enter an order granting the following relief:
19
            (1)     The temporary restraining order (Dkt. 15) which by its terms is set to expire on
20
                    March 13, 2020, shall continue in full force and effect until March 20, 2020.
21
            (2)     The March 9, 2020, deadline for Defendants to file papers opposing Plaintiffs
22
                    application for temporary restraining order (Dkt. 16) is hereby vacated.
23

24

25

26


                                                                     BYRN1;;s • KEt.J~mR • CROM'\\'1CJ,L 1.1,P
     STIPULATED MOTION AND ORDER TO EXTEND THE                                       38TH FLOOR
                                                                                 1000 SECOND AVENUE
     TEMPORARY RESTRAINING ORDER AND AMEND RELATED                            SEATTLE, WASHINGTON 98104
                                                                                    (206) 622-2000
     DEADLINES (NO. 2:20-CV-00290 BJR) - 1
 1         DATED this 10th day of March, 2020.
 2
     SEYFARTH SHAW LLP                              BYRNES KELLER CROMWELL LLP
 3

 4
     By Isl J. Scott Humphrey                       By Isl Keith D. Petrak
 5      J. Scott Humphrey (admitted pro hac vice)      Keith D. Petrak, WSBA #19159
        Seyfarth Shaw LLP                           By Isl Jacob A. Zuniga
 6      233 South Wacker Drive, Suite 8000             Jacob A. Zuniga, WSBA #48458
        Chicago, IL 60606-6448                         1000 Second Avenue, 38th Floor
 7      Phone: (312) 460-5000                          Seattle, WA 98104
        Fax: (312) 460-7000                            Phone: (206) 622-2000
 8      Shumphrey@seyfarth.com                         Fax: (206) 622-2522
                                                       Email :kpetrak@byrneskeller.com
 9   Helen M. McFarland, WSBA #51012                   jzuniga@byrneskeller.com
     800 Fifth A venue, Suite 4100
10   Seattle, WA 9 81 04                            Debra L. Fischer (admitted pro hac vice)
     Phone: (206) 946-4910                          Adam E. Wagmeister (admitted pro hac vice)
11   Fax: (206) 260-8839                            Morgan Lewis & Bockius LLP
     hmcfarland@seyfarth.com                        2049 Century Park East, Suite 700
12                                                  Los Angeles, CA 90067-3109
     Attorneys for Plaintiff AssuredPartners        Phone:(310) 907-1000
13                                                  Debra.fischer@morganlewis.com
                                                    Adam.wagmeister@morganlewis.com
14                                                  Attorneys for Defendants

15         PURSUANT TO STIPULATION, IT IS SO ORDERED.
16         DATED this 10th day of March, 2020.
17

18

19                                                              /\RBARA J. ROTHSTEIN
                                                                S DISTRICT COURT JUDGE
20

21

22
23

24

25

26


                                                               BYRNRS • KELLER • CROMWELL Ll,P
                                                                              38THFLOOR
     STIPULATED MOTION AND ORDER TO EXTEND THE                            1000 SECOND AVENUE
     TEMPORARY RESTRAINING ORDER AND AMEND RELATED                     SEATTLE, WASHINGTON 98104
                                                                             (206) 622-2000
     DEADLINES (NO. 2:20-CV-00290 BJR)- 2
 1   Proposed by:

 2    SEYFARTH SHAW LLP                              BYRNES KELLER CROMWELL LLP

 3

 4                                                   By Isl Keith D. Petrak
      By Isl J. Scott Humphrey                          Keith D. Petrak, WSBA #19159
 5       J. Scott Humphrey (admitted pro hac vice)   By Is Jacob A. Zuniga
         Seyfarth Shaw LLP                              Jacob A. Zuniga, WSBA #48458
 6       233 South Wacker Drive, Suite 8000              1000 Second Avenue, 38th Floor
         Chicago, IL 60606-6448                         Seattle, WA 98104
 7       Phone: (312) 460-5000                          Phone: (206) 622-2000
         Fax: (312) 460-7000                            Fax: (206) 622-2522
 8       Shumphrey@seyfarth.com                         Email:kpetrak@byrneskeller.com
                                                        jzuniga@byrneskeller.com
 9   Helen M. McFarland, WSBA #51012
     800 Fifth Avenue, Suite 4100                    Debra L. Fischer (admitted pro hac vice)
10   Seattle, WA 98104                               Adam E. Wagmeister (admitted pro hac vice)
     Phone: (206) 946-4910                           Morgan Lewis & Bockius LLP
11   Fax: (206) 260-8839                             2049 Century Park East, Suite 700
     hmcfarland@seyfarth.com                         Los Angeles, CA 90067-3109
12                                                   Phone:(3 l 0) 907-1000
     Attorneys for Plaintiff AssuredPartners         Debra.fischer@morganlewis.com
13                                                   Adam.wagmeister@morganlewis.com
                                                     Attorneys for Defendants
14

15

16
                                                                                     '"·. d'


17

18

19

20

21

22
23

24

25

26


                                                                BYRNES   t   l{EI.J.l'OR • CHOMWELL. LLP
                                                                                38TH FLOOR
     STIPULATED MOTION AND ORDER TO EXTEND THE                             1000 SECOND AVENUE
     TEMPORARY RESTRAINING ORDER AND AMEND RELATED                      SEATTLE, WASHINGTON 98104
                                                                                (206) 622-2000
     DEADLINES (NO. 2:20-CV-00290 BJR) - 3
